Order filed August 7, 2018.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00006-CV
                                    ____________

FERMIN FRANCO, INDIVIDUALLY, AND A/N/F OF KAMILA FRANCO
                 AND DIEGO FRANCO, Appellant

                                         V.

                            SONIA MORALES, Appellee


                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2016-24798

                                     ORDER
      Appellant’s brief was due July 23, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 22, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b). No further extensions will be granted absent exceptional circumstances.

                                       PER CURIAM